DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sims 10,036,184 (hereinafter Sims).
Re Claim 1.
Sims discloses a restraint system (Fig.1), comprising: an elongated member (16) extending between a first end portion and a second end portion (Fig.1); a first handcuff (11a) mounted to the elongated member at the first end portion of the elongated member (16); a second handcuff (11b) mounted to the elongated member at the second end portion of the elongated member (16); a first handle (14a) positioned adjacent the first handcuff (11a); and a second handle (14b) positioned adjacent the second handcuff (11b).
Re Claim 2.
Sims discloses the restraint system of claim 1, wherein the elongated member (chain 16) comprises one or both of a cable and a chain (16).
Re Claim 10. 
Sims discloses the restraint system of claim 1, further comprising a coupler (40; Fig.1) for selectively connecting the first handle (14a) to the second handle (14b).

Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hoffman et al 5,551,447 (hereinafter Hoffman).
Re Claim 1.
Hoffman discloses a restraint system (Fig.1), comprising: an elongated member (12) extending between a first end portion and a second end portion (Fig.1); a first handcuff (32) mounted to the elongated member at the first end portion of the elongated member (left portion of 12 in Fig.1); a second handcuff (32) mounted to the elongated member at the second end portion of the elongated member (right portion of 12 in Fig.1); a first handle (90 or 106) positioned adjacent the first handcuff (32); and a second handle (90 or 106) positioned adjacent the second handcuff (32).
Re Claim 4. 
Hoffman discloses the restraint system of claim 1, wherein the first handle (90/106 on left) comprises a first loop handle mounted to the first handcuff or to the elongated member (at 110, stitched to webbing) proximate the first end portion of the elongated member.
Re Claim 7. 
Hoffman discloses the restraint system of claim 4, wherein the second handle (90/106 on right) comprises a second loop handle mounted to the second handcuff or to the elongated member (at 110) proximate the second end portion of the elongated member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of McDaid 5,794,463 (hereinafter McDaid).
Re Claim 2.
Hoffman discloses the restraint system of claim 1, but fails to teach wherein the elongated member (strap 12) comprises one or both of a cable and a chain (12).
McDaid teaches, as is well known in the lock art, the interchangeability of chains, cables, tethers or straps (col.2, lines 41-44) in security settings, providing strength and cut prevention technology. McDaid further teaches the use a protective plastic sheath on the cable, chain, tether, as is also well known in the art for preventing marring of surfaces or injury to the user.
It would have been obvious to one of ordinary skill in the art to modify the elongated member strap of Hoffman by substituting a cable or chain as taught by McDaid as an obvious matter of design choice in selecting well known alternate tether devices.
Re Claim 3.
Hoffman discloses the restraint system of claim 1, but fails to specify wherein a length of the elongated member (12) between the first end portion and the second end portion of the elongated member is no less than eight inches and no more than sixteen inches. It would have been obvious to one of ordinary skill in the art to provide a desired length attendant with the desired intended use. 
Re Claim 5. 
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 4, wherein the first loop handle (90/106) comprises one or both of a cable and a chain (McDaid).
Re Claim 6. 
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 5, wherein further comprising a sheath (McDaid) positioned over the one or both of the cable and the chain.
Re Claim 8. 
Hoffman as modified by McDaid discloses the restraint system of claim 1, further comprising a sheath (McDaid) positioned over the elongated member (12).
Re Claim 9. 
Hoffman as modified by McDaid discloses the restraint system of claim 8, wherein the sheath (McDaid) comprises a fabric webbing (Hoffman 12).
It would have been obvious to one of ordinary skill in the art to provide a fabric webbing as taught by Hoffman which is well known to comprise anti-cut and security characteristics as a protective sheath.
Re Claim 11.
As discussed above, Hoffman as modified by McDaid discloses a restraint system, comprising: an elongated member (12) extending between a first end portion and a second end portion, a length of the elongated member between the first end portion and the second end portion of the elongated being member is no less than eight inches and no more than sixteen inches (Fig.1), the elongated member being a cable or a chain (McDaid); a first handcuff (32) mounted to the elongated member at the first end portion of the elongated member; a second handcuff (32) mounted to the elongated member at the second end portion of the elongated member; a first handle (90/106) positioned adjacent the first handcuff; and a second handle (90/106) positioned adjacent the second handcuff.
Re Claim 12. 
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 11, wherein the first handle comprises a first loop handle (90/106) mounted to the first handcuff or to the elongated member (12) proximate the first end portion of the elongated member.
Re Claim 13. The restraint system of claim 12, wherein the first loop handle comprises one or both of a cable and a chain (McDaid).
Re Claim 14. 
Hoffman as modified by McDaid discloses the restraint system of claim 13, wherein further comprising a sheath (McDaid) positioned over the one or both of the cable and the chain (McDaid).
Re Claim 15. 
As discussed above, Hoffman as modified by McDaid discloses the restraint system of claim 12, wherein the second handle (90/106) comprises a second loop handle mounted to the second handcuff or to the elongated member (12) proximate the second end portion of the elongated member.
Re Claim 16. 
Hoffman as modified by McDaid discloses the restraint system of claim 11, further comprising a sheath (McDaid) positioned over the elongated member (12).
Re Claim 17. 
Hoffman as modified by McDaid discloses the restraint system of claim 16, wherein the sheath (McDaid) comprises a fabric webbing (Hoffman 12). It would have been obvious to one of ordinary skill in the art to provide a fabric webbing as taught by Hoffman which is well known to comprise anti-cut and security characteristics as a protective sheath.

Claims 8, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Zane et al 5,706,679 (hereinafter Zane).
Re Claim 8. 
Sims discloses the restraint system of claim 1, but fails to teach further comprising a sheath positioned over the elongated member.
Zane discloses the use of a protective sheath (208) comprising vinyl, nylon or polypropylene mesh.
It would have been obvious to one of ordinary skill in the art to provide the elongated member chain of Sims with a sheath as taught by Zane which is well known to comprise anti-cut and security characteristics as a protective sheath.
Re Claim 14. 
As discussed above, Sims as modified by Zane discloses the restraint system of claim 13, wherein further comprising a sheath positioned over the one or both of the cable and the chain.
Re Claim 16. 
As discussed above, Sims as modified by Zane discloses the restraint system of claim 11, further comprising a sheath positioned over the elongated member.

Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Zane and Hoffman.
Re Claim 9. 
Sims as modified by Zane and Hoffman discloses the restraint system of claim 8, wherein the sheath comprises a fabric webbing (Hoffman 12).
Re Claim 17. 
Sims as modified by Zane and Hoffman discloses the restraint system of claim 16, wherein the sheath comprises a fabric webbing (Hoffman 12).
Hoffman clearly teaches the use of fabric webbing for the strap 12 to provide well known security features such as anti-cut technology to enhance security of the security or restraint device.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of McDaid as applied to claim 11 above, and further in view of Sims.
Re Claim 18. 
Hoffman in view of McDaid disclose the restraint system of claim 11, but fail to teach further comprising a coupler for selectively connecting the first handle to the second handle.
As discussed above with respect to claim 10, Sims discloses a coupler (40, Fig.1) for connecting handles (14a,14b).
It would have been obvious to one of ordinary skill in the art to modify the handles of Hoffman to provide a coupler therefor as taught by Sims as a well known means for providing a compact device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675